DETAILED ACTION
This final action regarding application number 16/395,530, filed April 26, 2019, in response to the applicants arguments and amendments filed on April 20, 2022. Claims 1, 5, 11, 14, and 17 have been amended. Claims 1-3, 5, 7-17, and 19-20 are pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments to the claims have overcome some of the rejections previously set forth in the Non-Final Office Action mailed January 20, 2022.  Applicants amendments to the claims have been deemed sufficient to overcome the previous 35 USC 102 rejections through the inclusion of “divide each lane and the navigation route into a plurality of links, each link of the plurality of links connecting to another link of the plurality of links”, therefore the rejection are withdrawn. However, applicants amendments have not been deemed sufficient to overcome the previous 35 USC 103 rejections, additionally applicant’s arguments filed April 20, 2022 have been fully considered but they are not fully persuasive for the reasons seen below. All other rejections under 35 USC § 103 have additionally been maintained and are included below with changes to reflect amendments.

On page 10, the applicant argues “Tanimoto fails to make up the above deficiencies in Hazelton. Tanimoto merely discloses that road data contains link IDs constituting a road. See Tanimoto, col. 3 lines 10-34 and FIGS. 2 and 3. For example, Road 2 includes LINK 8, LINK 1, and LINK 3. Id. A road list includes the Road 2, an airport boulevard, a broadway avenue, a Road 1, and a zoo road. See Tanimoto, FIG. 2. However, Tanimoto is silent on dividing each lane of Road 2 into a plurality of links and silent on dividing the navigation route as recited by claim 1. By contrast, claim 1 recites "divide each lane and the navigation route into a plurality of links, each link of the plurality of links connecting to another link of the plurality of links." Accordingly, Tanimoto fails to teach or suggest the above discussed limitations.”, the examiner respectfully disagrees. Hazelton teaches a navigation method which includes a route and each part of that route includes specific lane based guidance (Para [0269], “In the example of FIG. 2E, the routing strategy calculated by computer 170E requires vehicle 100E to exit the highway 200E at ramp 270E. In preparation for exiting the highway 200E, computer 170E calculates a travel path 280E for vehicle 100E to move from the left lane 202E to the right lane 206E while avoiding the other-vehicles 220E, 230E, and 240E and their respective blind spots 222E, 232E and 242E.”, here the system has requested lane-based route information in order to exit the highway), however Hazelton does not specifically teaching the use of a link based system. Tanimoto teaches dividing a road network into a series of links and includes taking a number of lanes into account for each link (Figure 3 shows road data which is used for a navigation route which is divided into a plurality of links each connected to another link) (Column 3, lines 10-35, “The map data structure, as shown in FIG. 2, contains a list of roads, road data for each road, and link data of each link in the road. … The link data (Link Data), as shown in FIG. 2, contains …. (6) the number of lanes,”, here Tanimoto is accounting for a number of lanes in each specific link, which can be used to provide lane specific guidance information as described above in Hazelton). By combining the link system of Tanimoto into the lane based navigation method of Hazelton, you have a system that divides a route into a series of links. 

On page 11 the applicant argues “Additionally, amended independent claim 1 now recites "determine a departure link from the plurality of links of the current lane where the host vehicle begins to deviate from the navigation route." As discussed above, Hazelton fails to teach or suggest at least the foregoing limitations. Tanimoto fails to make up the above deficiencies in Hazelton. As discussed above, Tanimoto is silent on the plurality of links of each lane as recited by claim 1. It follows that Hazelton is also silent on determining a departure link from such a plurality of links of the current lane where the host vehicle begins to deviate from the navigation route as recited by claim 1. Accordingly, Hazelton fails to teach or suggest the above discussed limitations.”¸ the examiner respectfully disagrees. Hazelton teaches determining when a host vehicle deviates from a route (Paragraph [0282], “If vehicle passes through a zone 630E, 632E without being able to successfully make a lane change maneuver, vehicle 100E will continue to attempt a lane change maneuver until it is no longer possible to reach destination 610E at which point the computer 170E will calculate a revised routing strategy for vehicle 100E.”, here Hazelton is teaching re-calculating a routing strategy after determining that the vehicle has deviated from the navigation route based on route information) this method of determining when a vehicle deviates from a route could reasonably be applied to a link based route such as the one taught by Tanimoto. 
On page 11, the applicant argues “Furthermore, amended independent claim 1 now recites "move the host vehicle from the departure link of the current lane to a link of the navigation route."  As discussed above, Hazelton fails to teach or suggest at least the foregoing limitations. Tanimoto fails to make up the above deficiencies in Hazelton. As discussed above, Tanimoto is silent on the plurality of links of the navigation route as recited by claim 1. It follows that Tanimoto is silent on moving the host vehicle from the departure link of the current lane to such a link of the navigation route as recited by claim 1. Accordingly, Tanimoto fails to teach or suggest the above discussed limitations.””, the examiner respectfully disagrees. Hazelton teaches here the system is determining if it has deviated from the navigation route/lane selection strategy and is directing the vehicle to attempt a lane change to move from the current lane/link to the needed lane/link in order to maintain the navigation route/lane selection strategy (Paragraph [0282], “The lane selection strategy defines first zone 630E where vehicle 100E should begin to attempt a first lane change maneuver into center lane 604E, and a second zone 632E where vehicle should begin to attempt a second lane change maneuver into right lane 606E. When vehicle 100E reaches first or second zone 630E, 632E, computer 170E directs vehicle 100E to make a lane change maneuver as soon as a safe path is available, which could include decreasing or increasing the speed of vehicle 100E to put it in a position where a safe path is available. If vehicle passes through a zone 630E, 632E without being able to successfully make a lane change maneuver, vehicle 100E will continue to attempt a lane change maneuver until it is no longer possible to reach destination 610E at which point the computer 170E will calculate a revised routing strategy for vehicle 100E.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazelton (U.S. Patent Application 20160231746) in view of Tanimoto (U.S. Patent No. 6,263,277).

Regarding claim 1, Hazelton teaches an apparatus for managing a driving lane of a vehicle, the apparatus comprising: 
a processor configured to (Para [0163], “The assembly 20A may include a controller 120A that may include a processor such as a microprocessor or other control circuitry such as analog and/or digital control circuitry including an application specific integrated circuit (ASIC) for processing data as should be evident to those in the art”)
generate first route information based on a current lane in which a host vehicle travels     using a navigation route and a lane-based precise map having link information of the current lane (Para [0102], “Another aspect of the disclosure involves a method comprising controlling by one or more computing devices an autonomous vehicle in accordance with a first control strategy; receiving by one or more computing devices map data corresponding to a route of said vehicle; developing by one or more computing devices a lane selection strategy”, here the system is generating route information/control strategy based on a route of the vehicle/navigation route and a map data)(Para [0269], “In the example of FIG. 2E, the routing strategy calculated by computer 170E requires vehicle 100E to exit the highway 200E at ramp 270E. In preparation for exiting the highway 200E, computer 170E calculates a travel path 280E for vehicle 100E to move from the left lane 202E to the right lane 206E”, here the route information has been calculated by the computer with the host vehicle currently traveling in the left lane) (Paragraph [0270], “Therefore, referring back to FIG. 2E, computer 170E uses data from external sensor system 110E to detect instance of road features 330E such as lane lines 332E … Computer 170E calculates the GPS coordinates of detected instances of road features 330E, identifies corresponding map elements 340E, and compares the location of road features 330E and map elements 340E.”, here the system is detecting external features such as lane lines and comparing those features to the ones on the map showing that the map includes precise lane based information) (To summarize the system is generating route information in the form of a control strategy based on a route and map information, that map information comprises detailed information about the area including road features such as lanes) 
when generation of lane-based route information based on a current location of the host vehicle is requested (Para [0269], “In the example of FIG. 2E, the routing strategy calculated by computer 170E requires vehicle 100E to exit the highway 200E at ramp 270E. In preparation for exiting the highway 200E, computer 170E calculates a travel path 280E for vehicle 100E to move from the left lane 202E to the right lane 206E while avoiding the other-vehicles 220E, 230E, and 240E and their respective blind spots 222E, 232E and 242E.”, here the system has requested lane-based route information in order to exit the highway)
and generate second route information based on a target lane to which the host vehicle moves (Para [0211], “DETERMINE A STEERING ANGLE BASED ON THE LATERAL VEHICLE LOCATION, THE LANE CLOSURES, THE VEHICLE SPEED, AND THE DISTANCE BETWEEN THE VEHICLE AND THE ZONE LOCATION, includes determining a steering angle to change lanes from a lane that is closed in the construction zone to a lane that is open within the construction zone when it is determined by the lateral location of the autonomous vehicle that the autonomous vehicle 10B is traveling in a lane that is indicated as closed in the message received from the construction zone warning device 16B.”, here the target lane is the open lane based on the construction zone)
when a lane change of the host vehicle to the target lane is requested (Para [0211], “DETERMINE A STEERING ANGLE BASED ON THE LATERAL VEHICLE LOCATION, THE LANE CLOSURES, THE VEHICLE SPEED, AND THE DISTANCE BETWEEN THE VEHICLE AND THE ZONE LOCATION, includes determining a steering angle to change lanes from a lane that is closed in the construction zone to a lane that is open within the construction zone when it is determined by the lateral location of the autonomous vehicle that the autonomous vehicle 10B is traveling in a lane that is indicated as closed in the message received from the construction zone warning device 16B.”, here the request for a lane change is in the form of the lane closure due to construction)
determine whether the host vehicle deviates from the navigation route while the host vehicle travels in or along the current lane based on the first route information (Paragraph [0282], “If vehicle passes through a zone 630E, 632E without being able to successfully make a lane change maneuver, vehicle 100E will continue to attempt a lane change maneuver until it is no longer possible to reach destination 610E at which point the computer 170E will calculate a revised routing strategy for vehicle 100E.”, here Hazelton is teaching re-calculating a routing strategy after determining that the vehicle has deviated from the navigation route based on route information)
determine a departure link from the plurality of links of the current lane where the host vehicle begins to deviate from the navigation route (Paragraph [0282], “If vehicle passes through a zone 630E, 632E without being able to successfully make a lane change maneuver, vehicle 100E will continue to attempt a lane change maneuver until it is no longer possible to reach destination 610E at which point the computer 170E will calculate a revised routing strategy for vehicle 100E.”, here Hazelton is teaching re-calculating a routing strategy after determining that the vehicle has deviated from the navigation route based on route information, while Hazelton does not explicitly teach that the use of a link system, this is taught by Tanimoto as discussed below)
and move the host vehicle from the departure link of the current lane to a link of the navigation route so as not to deviate from the navigation route when the host vehicle travels in or along the current lane and deviates from the navigation route (Paragraph [0282], “The lane selection strategy defines first zone 630E where vehicle 100E should begin to attempt a first lane change maneuver into center lane 604E, and a second zone 632E where vehicle should begin to attempt a second lane change maneuver into right lane 606E. When vehicle 100E reaches first or second zone 630E, 632E, computer 170E directs vehicle 100E to make a lane change maneuver as soon as a safe path is available, which could include decreasing or increasing the speed of vehicle 100E to put it in a position where a safe path is available. If vehicle passes through a zone 630E, 632E without being able to successfully make a lane change maneuver, vehicle 100E will continue to attempt a lane change maneuver until it is no longer possible to reach destination 610E at which point the computer 170E will calculate a revised routing strategy for vehicle 100E.”, here the system is determining if it has deviated from the navigation route/lane selection strategy and is directing the vehicle to attempt a lane change to move from the current lane/link to the needed lane/link in order to maintain the navigation route/lane selection strategy). 
However Hazelton does not expressly teach a storage configured to store the lane-based route information, the first route information and second route information.
Tanimoto teaches a route searching method and navigation apparatus 
divide each lane and the navigation route into a plurality of links, each link of the plurality of links connecting to another link of the plurality of links (Figure 3 shows road data which is used for a navigation route which is divided into a plurality of links each connected to another link) (Column 3, lines 10-35, “The map data structure, as shown in FIG. 2, contains a list of roads, road data for each road, and link data of each link in the road. … The link data (Link Data), as shown in FIG. 2, contains …. (6) the number of lanes,”, here Tanimoto is accounting for a number of lanes in each specific link, which can be used to provide lane specific guidance information as described above in Hazelton)
and a storage configured to store the lane-based route information, the first route information and second route information generated from the processor (Col 4, lines 19-26, “Reference numeral 15g denotes a guided route searching portion that conducts a search for a guided route from a starting point to a destination based on the map information. The guided route searching portion 15g could make the search in accordance with the A* algorithm. This algorithm obtains an optimal route minimizing the total time required for traveling all of the links from the starting point to the destination.”, here the system is describing its route searching component which outputs first and second route information) (Col 8, lines 33-42, “In the case of a YES answer at Step 305, the first route searching process of FIG. 7 is performed from the destination using only links of FC=i (Step 306) and it is checked whether searching up to the upper layer node of which FC=j (&lt;i) has been made (Step 307). If not, the process down from the Step 306 is repeated. If the searching up to the upper layer node of which FC=j (&lt;i) has been made, the route from the start point to the upper layer link S(FC) and the route from the destination to the upper layer link G(FC) are stored (Step 308).”, here the route searching process has output a first route information from the start point to the upper layer link and a second route information from the destination to the upper layer link and both the first and second route information are being stored)( (Col 4, lines 43-45, “Returning to FIG. 1, reference numeral 15h denotes a guided route memory for storing the guided route from the starting point to the destination.”, here the system includes a route memory for storing the guided routes generated by the guided route searching portion processor).
Hazelton and Tanimoto are analogous art as they are both generally related to determining routes for vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the the link based route searching method and storage method to store the first and second route as taught in Tanimoto in the autonomous vehicle lane selection strategy taught in Hazelton in order to reduce the amount of time it takes to search for a route (Tanimoto, Col 1, lines 49-60, “Another object of the present invention is to make it possible to search for a close to optimal route to a destination in a short time”).

Regarding claim 2, the combination of Hazelton and Tanimoto teach the apparatus as discussed above in claim 1, Hazelton further teaches 
wherein the processor is configured to determine whether the generation of the lane-based route information based on the current location of the host vehicle is needed (Para [0269], “In the example of FIG. 2E, the routing strategy calculated by computer 170E requires vehicle 100E to exit the highway 200E at ramp 270E. In preparation for exiting the highway 200E, computer 170E calculates a travel path 280E for vehicle 100E to move from the left lane 202E to the right lane 206E while avoiding the other-vehicles 220E, 230E, and 240E and their respective blind spots 222E, 232E and 242E.”, here the generation of the lane based route information is interpreted as needed due to the need of the system to exit the highway).

Regarding claim 3, the combination of Hazelton and Tanimoto teach the apparatus as discussed above in claim 1, Hazelton further teaches
wherein the processor is configured to: determine whether the lane-based route information exists that is generated based on the current location of the host vehicle (Para [0102], “Therefore, referring back to FIG. 2E, computer 170E uses data from external sensor system 110E to detect instance of road features 330E such as lane lines 332E, navigational markers 334E, and pavement edges 336E to control the fine positioning of vehicle 100E. Computer 170E calculates the GPS coordinates of detected instances of road features 330E, identifies corresponding map elements 340E, and compares the location of road features 330E and map elements 340E.”, here the system is comparing the information about its surroundings to the map data to determine if the route described on the map actually exists in its surroundings)
and determine whether the generation of the lane-based route information is needed based on whether the current location of the host vehicle is located in a lane-based route when the lane-based route information exists (Para [0269], “In the example of FIG. 2E, the routing strategy calculated by computer 170E requires vehicle 100E to exit the highway 200E at ramp 270E. In preparation for exiting the highway 200E, computer 170E calculates a travel path 280E for vehicle 100E to move from the left lane 202E to the right lane 206E while avoiding the other-vehicles 220E, 230E, and 240E and their respective blind spots 222E, 232E and 242E.”, here the generation of the lane based route information is interpreted as needed due to the need of the system to exit the highway).

Regarding claim 5, the combination of Hazelton and Tanimoto teach the apparatus as discussed above in claim 1, Tanimoto further teaches
wherein the processor is configured to generate the first route information while storing route link information in increasing order of the plurality of links based on the currently located lane of the host vehicle (Col 1, lines 60-66, ”According to the present invention, the above mentioned objects can be attained by a method of route searching comprising the steps of: (1) producing map information by storing link information, including the nodes on both ends of a link, the link length, the speed limit in the link, and the functional class of the link”, here the system is storing route link information)(Col 2, lines 7-13, “According to the present invention, the above mentioned objects can be attained by a method of route searching further comprising the steps of: (1) performing a route search from the starting point towards the destination by using links of the same functional class as the functional class of the link to which the start point belongs until a higher class link is reached”, here the route generation is being performed in increasing order of links).
Hazelton and Tanimoto are analogous art as they are both generally related to determining routes for vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the route searching storage method with increasing order of links taught in Tanimoto in the autonomous vehicle lane selection strategy taught in Hazelton in order to reduce the amount of time it takes to search for a route (Tanimoto, Col 1, lines 49-60, “Another object of the present invention is to make it possible to search for a close to optimal route to a destination in a short time”).

Regarding claim 7, the combination of Hazelton and Tanimoto teach the apparatus as discussed above in claim 1, Hazelton further teaches
wherein the processor is configured to search for a lane included in the navigation route among lanes closest to the current lane (Para [0269], “Computer 170E uses speed information from internal sensor system 120E to calculate a safe following distance 260E from other-vehicle 220E. In the example of FIG. 2E, the routing strategy calculated by computer 170E requires vehicle 100E to exit the highway 200E at ramp 270E. In preparation for exiting the highway 200E, computer 170E calculates a travel path 280E for vehicle 100E to move from the left lane 202E to the right lane 206E while avoiding the other-vehicles 220E, 230E, and 240E and their respective blind spots 222E, 232E and 242E.”, here the routing strategy calculated by the computer is interpreted to include searching for lanes closest to the current lane in order to move from a left lane to a middle lane and further to a right lane in order to exit the highway)
and to generate first lane change time point information when the lane change is needed (Para [0282], “The lane selection strategy defines first zone 630E where vehicle 100E should begin to attempt a first lane change maneuver into center lane 604E, and a second zone 632E where vehicle should begin to attempt a second lane change maneuver into right lane 606E. When vehicle 100E reaches first or second zone 630E, 632E, computer 170E directs vehicle 100E to make a lane change maneuver as soon as a safe path is available, which could include decreasing or increasing the speed of vehicle 100E to put it in a position where a safe path is available.”, here the system is defining a zone in which a lane change is needed this zone can be calculated by distance or by using the speed of the vehicle and distance from the zone a time point could be given to begin initiating a lane change maneuver).

Regarding claim 8, the combination of Hazelton and Tanimoto teach the apparatus as discussed above in claim 1, Hazelton further teaches
where the host vehicle deviates from the navigation route to the current location of the host vehicle (Para [0282], “If vehicle passes through a zone 630E, 632E without being able to successfully make a lane change maneuver, vehicle 100E will continue to attempt a lane change maneuver until it is no longer possible to reach destination 610E at which point the computer 170E will calculate a revised routing strategy for vehicle 100E.”, here Hazelton is teaching re-calculating a routing strategy based on point where the vehicle has deviated from the initial route)
configured to generate second lane change time point information (Para [0282], “The lane selection strategy defines first zone 630E where vehicle 100E should begin to attempt a first lane change maneuver into center lane 604E, and a second zone 632E where vehicle should begin to attempt a second lane change maneuver into right lane 606E. When vehicle 100E reaches first or second zone 630E, 632E, computer 170E directs vehicle 100E to make a lane change maneuver as soon as a safe path is available, which could include decreasing or increasing the speed of vehicle 100E to put it in a position where a safe path is available.”, here the system is defining a zone in which a lane change is needed this zone can be calculated by distance or by using the speed of the vehicle and distance from the zone a time point could be given to begin initiating a lane change maneuver).
based on a point where the route connection is disconnected (Para [0282], “If vehicle passes through a zone 630E, 632E without being able to successfully make a lane change maneuver, vehicle 100E will continue to attempt a lane change maneuver until it is no longer possible to reach destination 610E at which point the computer 170E will calculate a revised routing strategy for vehicle 100E.”, here the system is configured to search for a new connection point by calculating a revised routing strategy based on the point where the route was disconnected.
However Hazelton does not teach searching for a route connection point inversely on a current route.
Tanimoto teaches
wherein the processor is configured to search for a route connection point (Col 2, lines 13-17, “performing a similar route search from the destination towards the starting point by using links of the same functional class as the functional class of the link to which the destination belongs until a higher class link is reached”, here the route connection point is interpreted as being a link)
inversely on a current lane maintenance based route (Col 2, lines 13-17, “performing a similar route search from the destination towards the starting point by using links of the same functional class as the functional class of the link to which the destination belongs until a higher class link is reached”, here the route connection point is being search for in an inverse manner which is interpreted as being from a future point to the current location).
Hazelton and Tanimoto are analogous art as they are both generally related to determining routes for vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the inverse route searching method taught in Tanimoto in the autonomous vehicle lane selection strategy taught in Hazelton in order to reduce the amount of time it takes to search for a route (Tanimoto, Col 1, lines 49-60, “Another object of the present invention is to make it possible to search for a close to optimal route to a destination in a short time”).

Regarding claim 9, the combination of Hazelton and Tanimoto teach the apparatus as discussed above in claim 1, Hazelton further teaches
wherein the first lane change time point information and the second lane change time point information include a number of lanes to move (Para [0282], “The lane selection strategy defines first zone 630E where vehicle 100E should begin to attempt a first lane change maneuver into center lane 604E, and a second zone 632E where vehicle should begin to attempt a second lane change maneuver into right lane 606E. When vehicle 100E reaches first or second zone 630E, 632E, computer 170E directs vehicle 100E to make a lane change maneuver as soon as a safe path is available, which could include decreasing or increasing the speed of vehicle 100E to put it in a position where a safe path is available.”, here the time point information which is being defined by the current speed and the zone where the lane change should take place includes the number of lanes to change which in this case is one per zone)
and information about a distance from the current lane to a changed lane (Para [0282], “The lane selection strategy defines first zone 630E where vehicle 100E should begin to attempt a first lane change maneuver into center lane 604E, and a second zone 632E where vehicle should begin to attempt a second lane change maneuver into right lane 606E. When vehicle 100E reaches first or second zone 630E, 632E, computer 170E directs vehicle 100E to make a lane change maneuver as soon as a safe path is available, which could include decreasing or increasing the speed of vehicle 100E to put it in a position where a safe path is available.”, here the zones are defining a distance from the current lane position to the needed change into the next lane).

Regarding claim 10, the combination of Hazelton and Tanimoto teach the apparatus as discussed above in claim 1, Hazelton further teaches
wherein the processor is configured to output the first route information, the first lane change time point information and the second lane change time point information (Para [0268], “Computer 170E receives data from external sensor system 110E and calculates the movements of the vehicle 100E needed to safely execute each step of the routing strategy. Vehicle 100E can operate in a fully autonomous mode by giving instructions to control systems 140E or can operate in a semi-autonomous mode in which instructions are given to control systems 140E only in emergency situations.”, here the computer is outputting the calculated first route information including the each lane change time point information to the autonomous control systems).

Regarding claim 11, Hazelton teaches a vehicle system comprising
a navigation device configured to provide a navigation route including road information (Para [0270], “In the example shown, vehicle 100E is travelling along route 320E calculated by computer 170E or, alternatively, calculated by a computer (not shown) external to vehicle 100E associated with the navigational database 160E.”, here the navigation device is being interpreted as a computer which has calculated a route associated with the navigation database and providing it to the vehicle)
a vehicle driving lane management apparatus configured to (Here the apparatus is interpreted according to the specification of the instant application paragraph [0048] “The driving lane management apparatus 100 may include a communication device 110, a storage 120, and a processor 130.”)(Para [0163], “The assembly 20A may include a controller 120A that may include a processor such as a microprocessor or other control circuitry such as analog and/or digital control circuitry including an application specific integrated circuit (ASIC) for processing data as should be evident to those in the art. The controller 120A may include memory, including non-volatile memory, such as electrically erasable programmable read-only memory (EEPROM) for storing one or more routines, thresholds and captured data.”, here the system includes a processor and a storage)(Para [0205], “The autonomous vehicle 10B includes a computer system connected to a wireless receiver that is configured to receive the electronic messages from the transmitters associated with the infrastructure and/or other vehicles.”, here the system includes a communication device)
generate first route information based on a current lane in which a host vehicle travels using a navigation route and a lane-based precise map having link information of the current lane (Para [0102], “Another aspect of the disclosure involves a method comprising controlling by one or more computing devices an autonomous vehicle in accordance with a first control strategy; receiving by one or more computing devices map data corresponding to a route of said vehicle; developing by one or more computing devices a lane selection strategy”, here the system is generating route information/control strategy based on a route of the vehicle/navigation route and a map data) (Para [0269], “In the example of FIG. 2E, the routing strategy calculated by computer 170E requires vehicle 100E to exit the highway 200E at ramp 270E. In preparation for exiting the highway 200E, computer 170E calculates a travel path 280E for vehicle 100E to move from the left lane 202E to the right lane 206E”, here the route information has been calculated by the computer with the host vehicle currently traveling in the left lane) (Paragraph [0270], “Therefore, referring back to FIG. 2E, computer 170E uses data from external sensor system 110E to detect instance of road features 330E such as lane lines 332E … Computer 170E calculates the GPS coordinates of detected instances of road features 330E, identifies corresponding map elements 340E, and compares the location of road features 330E and map elements 340E.”, here the system is detecting external features such as lane lines and comparing those features to the ones on the map showing that the map includes precise lane based information) (To summarize the system is generating route information in the form of a control strategy based on a route and map information, that map information comprises detailed information about the area including road features such as lanes)
when generation of lane-based route information based on a current location of the host vehicle is needed (Para [0269], “In the example of FIG. 2E, the routing strategy calculated by computer 170E requires vehicle 100E to exit the highway 200E at ramp 270E. In preparation for exiting the highway 200E, computer 170E calculates a travel path 280E for vehicle 100E to move from the left lane 202E to the right lane 206E while avoiding the other-vehicles 220E, 230E, and 240E and their respective blind spots 222E, 232E and 242E.”, here the system has interpreted lane-based route information as being needed in order to exit the highway)
generate second route information based on a target lane to which the host vehicle moves (Para [0211], “DETERMINE A STEERING ANGLE BASED ON THE LATERAL VEHICLE LOCATION, THE LANE CLOSURES, THE VEHICLE SPEED, AND THE DISTANCE BETWEEN THE VEHICLE AND THE ZONE LOCATION, includes determining a steering angle to change lanes from a lane that is closed in the construction zone to a lane that is open within the construction zone when it is determined by the lateral location of the autonomous vehicle that the autonomous vehicle 10B is traveling in a lane that is indicated as closed in the message received from the construction zone warning device 16B.”, here generating the second route to move to the target lane that is the open lane based on the construction zone)
when a lane change of the host vehicle to the target lane is needed (Para [0211], “DETERMINE A STEERING ANGLE BASED ON THE LATERAL VEHICLE LOCATION, THE LANE CLOSURES, THE VEHICLE SPEED, AND THE DISTANCE BETWEEN THE VEHICLE AND THE ZONE LOCATION, includes determining a steering angle to change lanes from a lane that is closed in the construction zone to a lane that is open within the construction zone when it is determined by the lateral location of the autonomous vehicle that the autonomous vehicle 10B is traveling in a lane that is indicated as closed in the message received from the construction zone warning device 16B.”, here system is interpreting the lane change as needed in the form of a needed lane change due to the construction lane closure)
determine whether the host vehicle deviates from the navigation route while the host vehicle travels in or along the current lane based on the first route information (Paragraph [0282], “If vehicle passes through a zone 630E, 632E without being able to successfully make a lane change maneuver, vehicle 100E will continue to attempt a lane change maneuver until it is no longer possible to reach destination 610E at which point the computer 170E will calculate a revised routing strategy for vehicle 100E.”, here Hazelton is teaching re-calculating a routing strategy after determining that the vehicle has deviated from the navigation route based on route information)
determine a departure link from the plurality of links of the current lane where the host vehicle begins to deviate from the navigation route (Paragraph [0282], “If vehicle passes through a zone 630E, 632E without being able to successfully make a lane change maneuver, vehicle 100E will continue to attempt a lane change maneuver until it is no longer possible to reach destination 610E at which point the computer 170E will calculate a revised routing strategy for vehicle 100E.”, here Hazelton is teaching re-calculating a routing strategy after determining that the vehicle has deviated from the navigation route based on route information, while Hazelton does not explicitly teach that the use of a link system, this is taught by Tanimoto as discussed below)
and move the host vehicle from the departure link of the current lane to a link of the navigation route so as not to deviate from the navigation route when the host vehicle travels in or along the current lane and deviates from the navigation route (Paragraph [0282], “The lane selection strategy defines first zone 630E where vehicle 100E should begin to attempt a first lane change maneuver into center lane 604E, and a second zone 632E where vehicle should begin to attempt a second lane change maneuver into right lane 606E. When vehicle 100E reaches first or second zone 630E, 632E, computer 170E directs vehicle 100E to make a lane change maneuver as soon as a safe path is available, which could include decreasing or increasing the speed of vehicle 100E to put it in a position where a safe path is available. If vehicle passes through a zone 630E, 632E without being able to successfully make a lane change maneuver, vehicle 100E will continue to attempt a lane change maneuver until it is no longer possible to reach destination 610E at which point the computer 170E will calculate a revised routing strategy for vehicle 100E.”, here the system is determining if it has deviated from the navigation route/lane selection strategy and is directing the vehicle to attempt a lane change to move from the current lane/link to the needed lane/link in order to maintain the navigation route/lane selection strategy)
and a map database configured to provide the lane-based precise map to the vehicle driving lane management apparatus (Para [0282], “Computer 170E receives data from geographic positioning system 150E and navigational database 160E to determine a routing strategy for driving the vehicle 100E from its current location to a selected destination 610E. Computer 170E determines a lane-selection strategy based on the number of lanes 602E, 604E, 606E on highway 600E, the distance to destination 610E, and the speed of vehicle 100E.”, here the map database is being interpreted as a navigational database).
However Hazelton does not expressly teach dividing the navigation route into a plurality of links each of the plurality of links connecting to another link. 
Tanimoto teaches a route searching method and navigation apparatus
divide each lane and the navigation route into a plurality of links, each link of the plurality of links connecting to another link of the plurality of links (Figure 3 shows road data which is used for a navigation route which is divided into a plurality of links each connected to another link) (Column 3, lines 10-35, “The map data structure, as shown in FIG. 2, contains a list of roads, road data for each road, and link data of each link in the road. … The link data (Link Data), as shown in FIG. 2, contains …. (6) the number of lanes,”, here Tanimoto is accounting for a number of lanes in each specific link, which can be used to provide lane specific guidance information as described above in Hazelton).
Hazelton and Tanimoto are analogous art as they are both generally related to determining routes for vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the link based route searching method in Tanimoto in the autonomous vehicle lane selection strategy taught in Hazelton in order to reduce the amount of time it takes to search for a route (Tanimoto, Col 1, lines 49-60, “Another object of the present invention is to make it possible to search for a close to optimal route to a destination in a short time”).

Regarding claim 12, the combination of Hazelton and Tanimoto teaches the vehicle system as discussed above in claim 11, Hazelton further teaches
	a display configured to display the second route information which is generated from the vehicle driving lane management apparatus (Para [0099], “The present disclosure provides a LED V2V Communication System for an on road vehicle. The LED V2V Communication System includes LED arrays for transmitting encoded data; optical receivers for receiving encoded data; a central-processing-unit (CPU) for processing and managing data flow between the LED arrays and optical receivers; and a control bus routing communication between the CPU and the vehicle's systems such as a satellite-based positioning system, driver infotainment system, and safety systems. The safety systems may include audio or visual driver alerts, active braking, seat belt pre-tensioners, air bags, and the likes.”, here the system is equipped with a driver infotainment system which is capable of displaying audio or visual alerts)(Para [0225], “The embodiments described herein are described in terms of an autonomous vehicle 10B. However, elements of the embodiments may also be applied to warning systems that alert the driver to manually take these identified countermeasures.", here the system is capable of using the equipped infotainment device to alert the driver to take identified countermeasures in the form of route information)
	wherein the navigation device is configured to provide a road-based navigation route to the vehicle driving lane management apparatus (Para [0270], “In the example shown, vehicle 100E is travelling along route 320E calculated by computer 170E or, alternatively, calculated by a computer (not shown) external to vehicle 100E associated with the navigational database 160E.”, here the navigation device is being interpreted as a computer which has calculated a route associated with the navigation database and providing it to the vehicle).

Regarding claim 13, the combination of Hazelton and Tanimoto teaches the vehicle system as discussed above in claim 11, Hazelton further teaches
an autonomous device configured to control autonomous driving based on the second route information, which is generated from the vehicle driving lane management apparatus (Para [0102], “Another aspect of the disclosure involves a method comprising controlling by one or more computing devices an autonomous vehicle in accordance with a first control strategy; receiving by one or more computing devices map data corresponding to a route of said vehicle; developing by one or more computing devices a lane selection strategy; receiving by one or more computing devices sensor data from said vehicle corresponding to objects in the vicinity of said vehicle; and changing said lane selection strategy based on changes to at least one of said sensor data and said map data.”, here the systems of the autonomous vehicle are being controlled in accordance with a lane selection strategy and that lane selection strategy is being modified to control the autonomous vehicle according to a second lane control strategy).

Regarding claim 14, Hazelton teaches a method of managing a driving lane of a vehicle, the method comprising
generating, by a processor, first route information based on a current lane in which a host vehicle travels using a navigation route received from a navigation device and a lane-based precise map having link information of the current lane (Para [0102], “Another aspect of the disclosure involves a method comprising controlling by one or more computing devices an autonomous vehicle in accordance with a first control strategy; receiving by one or more computing devices map data corresponding to a route of said vehicle; developing by one or more computing devices a lane selection strategy”, here the system is generating route information/control strategy based on a route of the vehicle/navigation route and a map data using a computing device which is interpreted by the examiner as a navigation device)(Para [0269], “In the example of FIG. 2E, the routing strategy calculated by computer 170E requires vehicle 100E to exit the highway 200E at ramp 270E. In preparation for exiting the highway 200E, computer 170E calculates a travel path 280E for vehicle 100E to move from the left lane 202E to the right lane 206E”, here the route information has been calculated by the computer with the host vehicle currently traveling in the left lane) (Paragraph [0270], “Therefore, referring back to FIG. 2E, computer 170E uses data from external sensor system 110E to detect instance of road features 330E such as lane lines 332E … Computer 170E calculates the GPS coordinates of detected instances of road features 330E, identifies corresponding map elements 340E, and compares the location of road features 330E and map elements 340E.”, here the system is detecting external features such as lane lines and comparing those features to the ones on the map showing that the map includes precise lane based information) (To summarize the system is generating route information in the form of a control strategy based on a route and map information, that map information comprises detailed information about the area including road features such as lanes) 
received from a precision map database (Para [0282], “Computer 170E receives data from geographic positioning system 150E and navigational database 160E to determine a routing strategy for driving the vehicle 100E from its current location to a selected destination 610E. Computer 170E determines a lane-selection strategy based on the number of lanes 602E, 604E, 606E on highway 600E, the distance to destination 610E, and the speed of vehicle 100E.”, here the map database is being interpreted as a navigational database) (Paragraph [0270], “Therefore, referring back to FIG. 2E, computer 170E uses data from external sensor system 110E to detect instance of road features 330E such as lane lines 332E … Computer 170E calculates the GPS coordinates of detected instances of road features 330E, identifies corresponding map elements 340E, and compares the location of road features 330E and map elements 340E.”, here the system is detecting external features such as lane lines and comparing those features to the ones on the map showing that the map includes precise lane based information)
when generation of lane-based route information based on a current location of the host vehicle is needed (Para [0269], “In the example of FIG. 2E, the routing strategy calculated by computer 170E requires vehicle 100E to exit the highway 200E at ramp 270E. In preparation for exiting the highway 200E, computer 170E calculates a travel path 280E for vehicle 100E to move from the left lane 202E to the right lane 206E while avoiding the other-vehicles 220E, 230E, and 240E and their respective blind spots 222E, 232E and 242E.”, here the system has interpreted lane-based route information as being needed in order to exit the highway)
determining, by the processor, whether the host vehicle deviates from the navigation route while the host vehicle travels in or along the current lane based on the first route information (Paragraph [0282], “If vehicle passes through a zone 630E, 632E without being able to successfully make a lane change maneuver, vehicle 100E will continue to attempt a lane change maneuver until it is no longer possible to reach destination 610E at which point the computer 170E will calculate a revised routing strategy for vehicle 100E.”, here Hazelton is teaching re-calculating a routing strategy after determining that the vehicle has deviated from the navigation route based on route information)
determine a departure link from the plurality of links of the current lane where the host vehicle begins to deviate from the navigation route (Paragraph [0282], “If vehicle passes through a zone 630E, 632E without being able to successfully make a lane change maneuver, vehicle 100E will continue to attempt a lane change maneuver until it is no longer possible to reach destination 610E at which point the computer 170E will calculate a revised routing strategy for vehicle 100E.”, here Hazelton is teaching re-calculating a routing strategy after determining that the vehicle has deviated from the navigation route based on route information, while Hazelton does not explicitly teach that the use of a link system, this is taught by Tanimoto as discussed below)
generating, by a processor, second route information based on the target lane (Para [0211], “DETERMINE A STEERING ANGLE BASED ON THE LATERAL VEHICLE LOCATION, THE LANE CLOSURES, THE VEHICLE SPEED, AND THE DISTANCE BETWEEN THE VEHICLE AND THE ZONE LOCATION, includes determining a steering angle to change lanes from a lane that is closed in the construction zone to a lane that is open within the construction zone when it is determined by the lateral location of the autonomous vehicle that the autonomous vehicle 10B is traveling in a lane that is indicated as closed in the message received from the construction zone warning device 16B.”, here generating the second route to move to the target lane that is the open lane based on the construction zone)
when the lane change is needed (Para [0211], “DETERMINE A STEERING ANGLE BASED ON THE LATERAL VEHICLE LOCATION, THE LANE CLOSURES, THE VEHICLE SPEED, AND THE DISTANCE BETWEEN THE VEHICLE AND THE ZONE LOCATION, includes determining a steering angle to change lanes from a lane that is closed in the construction zone to a lane that is open within the construction zone when it is determined by the lateral location of the autonomous vehicle that the autonomous vehicle 10B is traveling in a lane that is indicated as closed in the message received from the construction zone warning device 16B.”, here system is interpreting the lane change as needed in the form of a needed lane change due to the construction lane closure)
wherein the generating second route information based on the target lane when the lane change is needed includes moving the host vehicle from the departure link of the current lane to a link of the navigation route so as not to deviate from the navigation route when the host vehicle travels in or along the current lane and deviates from the navigation route (Paragraph [0282], “The lane selection strategy defines first zone 630E where vehicle 100E should begin to attempt a first lane change maneuver into center lane 604E, and a second zone 632E where vehicle should begin to attempt a second lane change maneuver into right lane 606E. When vehicle 100E reaches first or second zone 630E, 632E, computer 170E directs vehicle 100E to make a lane change maneuver as soon as a safe path is available, which could include decreasing or increasing the speed of vehicle 100E to put it in a position where a safe path is available. If vehicle passes through a zone 630E, 632E without being able to successfully make a lane change maneuver, vehicle 100E will continue to attempt a lane change maneuver until it is no longer possible to reach destination 610E at which point the computer 170E will calculate a revised routing strategy for vehicle 100E.”, here the system is determining if it has deviated from the navigation route/lane selection strategy and is directing the vehicle to attempt a lane change to move from the current lane/link to the needed lane/link in order to maintain the navigation route/lane selection strategy).
However Hazelton does not expressly teach a storage configured to store the lane-based route information, the first route information and second route information.
Tanimoto teaches a route searching method and navigation apparatus 
divide each lane and the navigation route into a plurality of links, each link of the plurality of links connecting to another link of the plurality of links (Figure 3 shows road data which is used for a navigation route which is divided into a plurality of links each connected to another link) (Column 3, lines 10-35, “The map data structure, as shown in FIG. 2, contains a list of roads, road data for each road, and link data of each link in the road. … The link data (Link Data), as shown in FIG. 2, contains …. (6) the number of lanes,”, here Tanimoto is accounting for a number of lanes in each specific link, which can be used to provide lane specific guidance information as described above in Hazelton).
Hazelton and Tanimoto are analogous art as they are both generally related to determining routes for vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the the link based route searching method as taught in Tanimoto in the autonomous vehicle lane selection strategy taught in Hazelton in order to reduce the amount of time it takes to search for a route (Tanimoto, Col 1, lines 49-60, “Another object of the present invention is to make it possible to search for a close to optimal route to a destination in a short time”).

Regarding claim 15, the combination of Hazelton and Tanimoto teaches a method of managing a driving lane of a vehicle discussed above in claim 14, Hazelton further teaches
determining whether the generation of lane-based route information is needed based on the current location of the host vehicle (Para [0269], “In the example of FIG. 2E, the routing strategy calculated by computer 170E requires vehicle 100E to exit the highway 200E at ramp 270E. In preparation for exiting the highway 200E, computer 170E calculates a travel path 280E for vehicle 100E to move from the left lane 202E to the right lane 206E while avoiding the other-vehicles 220E, 230E, and 240E and their respective blind spots 222E, 232E and 242E.”, here the generation of the lane based route information is interpreted as needed due to the need of the system to exit the highway).

Regarding claim 16, the combination of Hazelton and Tanimoto teaches a method of managing a driving lane of a vehicle discussed above in claim 15, Hazelton further teaches
wherein the determination of whether the generation of the lane-based route information is needed includes: determining whether the lane-based route information generated based on the current location of the host vehicle exists (Para [0102], “Therefore, referring back to FIG. 2E, computer 170E uses data from external sensor system 110E to detect instance of road features 330E such as lane lines 332E, navigational markers 334E, and pavement edges 336E to control the fine positioning of vehicle 100E. Computer 170E calculates the GPS coordinates of detected instances of road features 330E, identifies corresponding map elements 340E, and compares the location of road features 330E and map elements 340E.”, here the system is comparing the information about its surroundings to the map data to determine if the route described on the map actually exists in its surroundings)
and determining whether the generation of the lane-based route information is needed based on whether the current location of the host vehicle is located in a lane-based route when the lane based route information exists (Para [0269], “In the example of FIG. 2E, the routing strategy calculated by computer 170E requires vehicle 100E to exit the highway 200E at ramp 270E. In preparation for exiting the highway 200E, computer 170E calculates a travel path 280E for vehicle 100E to move from the left lane 202E to the right lane 206E while avoiding the other-vehicles 220E, 230E, and 240E and their respective blind spots 222E, 232E and 242E.”, here the generation of the lane based route information is interpreted as needed due to the need of the system to exit the highway).

Regarding claim 17, the combination of Hazelton and Tanimoto teaches a method of managing a driving lane of a vehicle discussed above in claim 16, Hazelton further teaches
wherein the generating of the first route information includes: generating the first route information based on the navigation route and the lane-based precise map (Para [0102], “Another aspect of the disclosure involves a method comprising controlling by one or more computing devices an autonomous vehicle in accordance with a first control strategy; receiving by one or more computing devices map data corresponding to a route of said vehicle; developing by one or more computing devices a lane selection strategy”, here the system is generating route information/control strategy based on a route of the vehicle/navigation route and a map data)(Para [0269], “In the example of FIG. 2E, the routing strategy calculated by computer 170E requires vehicle 100E to exit the highway 200E at ramp 270E. In preparation for exiting the highway 200E, computer 170E calculates a travel path 280E for vehicle 100E to move from the left lane 202E to the right lane 206E”, here the route information has been calculated by the computer with the host vehicle currently traveling in the left lane) (Paragraph [0270], “Therefore, referring back to FIG. 2E, computer 170E uses data from external sensor system 110E to detect instance of road features 330E such as lane lines 332E … Computer 170E calculates the GPS coordinates of detected instances of road features 330E, identifies corresponding map elements 340E, and compares the location of road features 330E and map elements 340E.”, here the system is detecting external features such as lane lines and comparing those features to the ones on the map showing that the map includes precise lane based information) (To summarize the system is generating route information in the form of a control strategy based on a route and map information, that map information comprises detailed information about the area including road features such as lanes).
However Hazelton does not teach storing route link information in increasing order of links based on the current location.
Tanimoto teaches 
generating the first route information while storing route link information in increasing order of the plurality of links based on the currently located lane of the host vehicle (Col 1, lines 60-66, ”According to the present invention, the above mentioned objects can be attained by a method of route searching comprising the steps of: (1) producing map information by storing link information, including the nodes on both ends of a link, the link length, the speed limit in the link, and the functional class of the link”, here the system is storing route link information)(Col 2, lines 7-13, “According to the present invention, the above mentioned objects can be attained by a method of route searching further comprising the steps of: (1) performing a route search from the starting point towards the destination by using links of the same functional class as the functional class of the link to which the start point belongs until a higher class link is reached”, here the route generation is being performed in increasing order of links).
Hazelton and Tanimoto are analogous art as they are both generally related to determining routes for vehicles.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the route searching method using increasing order of links taught in Tanimoto in the autonomous vehicle lane selection strategy taught in Hazelton in order to reduce the amount of time it takes to search for a route (Tanimoto, Col 1, lines 49-60, “Another object of the present invention is to make it possible to search for a close to optimal route to a destination in a short time”).

Regarding claim 19, the combination of Hazelton and Tanimoto teaches the method as discussed above in claim 14, Hazelton further teaches
wherein the generating of the second route information includes: searching for a lane included in a navigation route among lanes closest to the current lane (Para [0269], “Computer 170E uses speed information from internal sensor system 120E to calculate a safe following distance 260E from other-vehicle 220E. In the example of FIG. 2E, the routing strategy calculated by computer 170E requires vehicle 100E to exit the highway 200E at ramp 270E. In preparation for exiting the highway 200E, computer 170E calculates a travel path 280E for vehicle 100E to move from the left lane 202E to the right lane 206E while avoiding the other-vehicles 220E, 230E, and 240E and their respective blind spots 222E, 232E and 242E.”, here the routing strategy calculated by the computer is interpreted to include searching for lanes closest to the current lane in order to move from a left lane to a middle lane and further to a right lane in order to exit the highway)
 to generate first lane change time point information (Para [0282], “The lane selection strategy defines first zone 630E where vehicle 100E should begin to attempt a first lane change maneuver into center lane 604E, and a second zone 632E where vehicle should begin to attempt a second lane change maneuver into right lane 606E. When vehicle 100E reaches first or second zone 630E, 632E, computer 170E directs vehicle 100E to make a lane change maneuver as soon as a safe path is available, which could include decreasing or increasing the speed of vehicle 100E to put it in a position where a safe path is available.”, here the system is defining a zone in which a lane change is needed this zone can be calculated by distance or by using the speed of the vehicle and distance from the zone a time point could be given to begin initiating a lane change maneuver).
where the host vehicle deviates from the navigation route to the current location of the host vehicle (Para [0282], “If vehicle passes through a zone 630E, 632E without being able to successfully make a lane change maneuver, vehicle 100E will continue to attempt a lane change maneuver until it is no longer possible to reach destination 610E at which point the computer 170E will calculate a revised routing strategy for vehicle 100E.”, here Hazelton is teaching re-calculating a routing strategy based on point where the vehicle has deviated from the initial route)
to generate second lane change time point information (Para [0282], “The lane selection strategy defines first zone 630E where vehicle 100E should begin to attempt a first lane change maneuver into center lane 604E, and a second zone 632E where vehicle should begin to attempt a second lane change maneuver into right lane 606E. When vehicle 100E reaches first or second zone 630E, 632E, computer 170E directs vehicle 100E to make a lane change maneuver as soon as a safe path is available, which could include decreasing or increasing the speed of vehicle 100E to put it in a position where a safe path is available.”, here the system is defining a zone in which a lane change is needed this zone can be calculated by distance or by using the speed of the vehicle and distance from the zone a time point could be given to begin initiating a lane change maneuver)
 based on a point where the route connection is disconnected (Para [0282], “If vehicle passes through a zone 630E, 632E without being able to successfully make a lane change maneuver, vehicle 100E will continue to attempt a lane change maneuver until it is no longer possible to reach destination 610E at which point the computer 170E will calculate a revised routing strategy for vehicle 100E.”, here the system is configured to search for a new connection point by calculating a revised routing strategy based on the point where the route was disconnected.
However Hazelton does not teach searching for a route connection point inversely on a current route.
Tanimoto teaches
searching for a route connection from a point (Col 2, lines 13-17, “performing a similar route search from the destination towards the starting point by using links of the same functional class as the functional class of the link to which the destination belongs until a higher class link is reached”, here the route connection point is interpreted as being a link)
inversely on a current lane maintenance based route (Col 2, lines 13-17, “performing a similar route search from the destination towards the starting point by using links of the same functional class as the functional class of the link to which the destination belongs until a higher class link is reached”, here the route connection point is being search for in an inverse manner which is interpreted as being from a future point to the current location).
Hazelton and Tanimoto are analogous art as they are both generally related to determining routes for vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the inverse route searching method taught in Tanimoto in the autonomous vehicle lane selection strategy taught in Hazelton in order to reduce the amount of time it takes to search for a route (Tanimoto, Col 1, lines 49-60, “Another object of the present invention is to make it possible to search for a close to optimal route to a destination in a short time”).

Regarding claim 20, claim 20 is similar in scope to claim 10 and is therefore rejected under a similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                   /CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662